DETAILED ACTION
Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–6, 9–13, 15, 16, 18, 20–22, 24-28, 31–35, and 37–40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 24-28, 31–35, and 37–40 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive.
Applicants argue the structure called "separator" in Hamano functions as an electrolyte carrier (P6/¶5). It is noted that the features upon which applicant relies (i.e., the microporous separator does not function as an electrolyte carrier) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant application describes an electrolyte is contained within the separator (e.g., abstract, [0003], [0011]) and the separator functions as an electrolyte carrier. Therefore, the instant application indicates that the claimed separator functions as an electrolyte carrier.
Applicants argue that the Office equates the porous adhesive resin layer of Hamano with the microporous separator of the claimed invention (P7/¶1). The separator 4 has been equated with the claimed separator (e.g., OA at P6/L4–5, P7/L10, 15, 19, P8/L7–8, 12, 16); and the porous 11 has been equated with the claimed antioxidative barrier (e.g., OA at P6/L6–9, P7/L22–23, P8/L7–8, 11–12, 15–16). Therefore, the Office does not equate the porous adhesive resin layer of Hamano with the microporous separator of the claimed invention.
Applicants argue this excerpt from Hamano clearly describes a process of coating the adhesive resin onto a separator (P7/¶2). This excerpt also describes the separator, which equates with the claimed microporous separator, is a Celgard 2400 polypropylene separator. The Celgard 2400 polypropylene separator is not made by coating an adhesive resin (e.g., P2906/C1/L14–17 of Thermomechanical analysis and durability of commercial micro-porous polymer Li-ion battery separators to Love). Therefore, this excerpt from Hamano clearly does not describe the separator is made by a process of coating an adhesive resin.
Applicants argue this process is completely different from and not at all comparable to the well-known wet and dry stretch processes for producing microporous polymeric separators as in the claimed invention (P7/¶3). It is noted that the features upon which applicant relies (i.e., the separator is made by a well-known wet stretch process or a well-known dry stretch process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Hamano discloses the microporous separator is a Celgard 2400 polypropylene separator, which is made by a dry stretch process (e.g., P2906/C1/L14–17 of Thermomechanical analysis and durability of commercial micro-porous polymer Li-ion battery separators of Love). Therefore, the process by which the separator of Hamano is made is similar to and comparable to the well-known wet and dry stretch processes for producing microporous polymeric separators.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue a polymer resin is first mixed with a solvent and/or processing oil, the mixture heated and then extruded, the extruded structure is then processed to remove the additives such as the solvent and/or processing oil, this removal step forms the pores and determines the shapes of the pores, solvent extraction may be followed by stretching, further impacting the shape and size of the pores (P8/¶2). It is noted that the features upon which applicant relies (i.e., the wet stretch process comprises a polymer resin is first mixed with a solvent and/or processing oil, the mixture heated and then extruded, the extruded structure is then processed to remove the additives such as the solvent and/or processing oil, this removal step forms the pores and determines the shapes of the pores, solvent extraction may be followed by stretching, further impacting the shape and size of the pores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue differences in processing parameters in separator formation can have significant impact on the pore diameter and shape, as well as other physical characteristics, of the resulting separator as described in the attached scholarly article (P8/¶3). The Office notes that no article has been attached. Further, it is noted that the features upon which applicant relies (i.e., processing parameters in separator formation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Hamano discloses the microporous separator is a Celgard 2400 polypropylene separator, which is made by a dry stretch process (e.g., P2906/C1/L14–17 of Thermomechanical analysis and durability of commercial micro-porous polymer Li-ion battery separators of Love). Applicants have provided no evidence that the separator of Hamano cannot be made by both a wet stretch process and a dry stretch process. The generic limitations of "a dry stretch process" and "a wet stretch process" at best limit the separator to a microporous separator suitable for a separator used in a battery. Hamano explicitly discloses a microporous separator suitable for a separator used in a battery (e.g., C9/L1–18). Therefore, Hamano discloses a separator made by a dry stretch process or a separator made by a wet process.
Applicants argue these terms are more than just process descriptions of the physical characteristics of the sheets produced (P8/¶3). The applicants have admitted in this response that processing parameters in separator formation can have significant impact on the pore diameter and shape. The claims do not limit at all the process parameters of the dry stretch process or wet process. Applicants have provided no evidence that the separator of Hamano cannot be made by 
Applicants argue the two different processes results in membranes have substantially different physical and chemical properties (P8/¶4). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding two different processes results in membranes have substantially different physical and chemical properties must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001."
Applicants argue membranes made by a dry stretch process versus a sintering process vary significantly in at least thermal stability, wettability, electrolyte uptake, electrochemical stability and electrolyte retention properties (P8/¶4). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding membranes made by a dry stretch process versus a sintering process vary significantly in at least thermal stability, wettability, electrolyte uptake, electrochemical stability and electrolyte retention properties must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to 
Applicants argue the wet and dry stretch process limitations are appropriately given patentable weight (P8/¶4). The dry stretch process limitation and the wet process limitation have been given appropriate patentable weight as detailed above.
Applicants argue the wet stretch process nor the dry stretch process bear any resemblance to the adhesive resin coating process described in Hamano (P9/¶1). The process by which the separator of Hamano is made bears a resemblance to a wet stretch process or a dry stretch process as detailed above.
Applicants argue the resulting claimed rechargeable battery is not disclosed or suggested by Hamano because such processes are known to impart physical characteristics (P9/¶1). The separator of Hamano has the physical characteristics imparted by such processes as detailed above. Therefore, the resulting claimed rechargeable battery is disclosed and suggested by Hamano because the separator has the physical characteristics imparted by such processes.
Applicants brings forth and reasserts arguments regarding Komastu and Sano (P9/¶1). Note that while Komatsu and Sano do not disclose all the features of the present claimed invention, Komatsu and Sano is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a thickness of the antioxidative barrier (e.g., Komatsu) and dispersed antioxidants (e.g., Sano), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.